As filed with the Securities and Exchange Commission on September 16, 2010. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AUTHENTEC, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 59-3521332 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 100 Rialto Road, Suite 400 Melbourne, FL 32901 (321)308-1300 (Address of Principal Executive Offices, Including Zip Code and Telephone Number) AuthenTec, Inc. 2010 Incentive Plan (Full Title of the Plan) Frederick R. Jorgenson Vice President, General Counsel and Secretary AuthenTec, Inc. 100 Rialto Road, Suite 400 Melbourne, FL 32901 (321)308-1300 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Copy to: John B. Shannon Alston & Bird LLP One Atlantic Center 1201 West Peachtree Street, NW Atlanta, Georgia 30309-3424 (404) 881-7466 CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered (1) Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $0.01 par value $1.71 (2) $66,006 (2) Common Stock, $0.01 par value $1.88 (2) $2,321,659 (2) Common Stock, $0.01 par value $1.58 (3) $6,203,831 (3) Total - - Amount to be registered consists of an aggregate of 5,200,000 shares of AuthenTec, Inc. common stock to be issued pursuant to the grant or exercise of awards under the AuthenTec, Inc. 2010 Incentive Plan (the “Plan”), which consists of (i) 1,273,525 shares underlying stock options previously granted under the Plan, (ii) 926,475 shares currently remaining available for future awards under the Plan, and (ii) a number of additional shares (not to exceed 3,000,000) underlying awards outstanding under the AuthenTec, Inc. 2004 Stock Incentive Plan and the AuthenTec, Inc. 2007 Stock Incentive Plan that terminate or expire unexercised, or are cancelled, forfeited or lapse for any reason.The amount to be registered includes additional shares of common stock that may become issuable in accordance with the adjustment and anti-dilution provisions of the Plan. Determined pursuant to Rule 457(h) under the Securities Act of 1933 solely for the purpose of calculating the registration fee and represents the exercise price of the stock options previously granted under the Plan. Determined pursuant to Rule 457(h) under the Securities Act of 1933 solely for the purpose of calculating the registration fee and represents the average of the high and low prices of the Company’s common stock reported on the NASDAQ Stock Market on September 14, 2010. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS (a)The documents constituting Part I of this Registration Statement will be sent or given to participants in the Plan as specified by Rule 428(b)(1) under the Securities Act of 1933, as amended (the “Securities Act”). (b)Upon written or oral request, AuthenTec, Inc. (the “Company”) will provide, without charge, the documents incorporated by reference in Item 3 of Part II of this Registration Statement.The documents are incorporated by reference in the Section 10(a) prospectus.The Company will also provide, without charge, upon written or oral request, other documents required to be delivered to participants pursuant to Rule 428(b).Requests for the above-mentioned information should be directed to Linda Moore-Jason at the address and telephone number on the cover of this Registration Statement. PART II INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents, filed by the Company with the Securities and Exchange Commission (the “Commission”) pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”), are incorporated herein by reference and deemed to be a part hereof: (a) The Company’s Annual Report on Form 10-K for the year ended January 1, 2010; (b) All reports filed by the Company pursuant to Section 13(a) or 15(d) of the Exchange Act, since January 1, 2010; (c) The description of common stock contained in the Company’s Registration Statement on Form8-A filed under Section12 of the Exchange Act on June 19, 2007, including all amendments or reports filed for the purpose of updating such description; and (d) All other documents subsequently filed by the Company pursuant to Section 13(a), 13(c), 14 and 15(d) of the Exchange Act prior to the filing of a post-effective amendment to this registration statement that indicates that all securities offered have been sold or that deregisters all securities that remain unsold. Any statement contained in a document incorporated or deemed incorporated herein by reference shall be deemed to be modified or superseded for the purpose of this registration statement to the extent that a statement contained herein or in any subsequently filed document which also is, or is deemed to be, incorporated herein by reference modifies or supersedes such statement.Any such statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. Pursuant to Section145 of the Delaware General Corporation Law, or the DGCL, a corporation generally has the power to indemnify its present and former directors, officers, employees and agents against expenses incurred by them in connection with any suit to which they are, or are threatened to be made, a party by reason of their serving in such positions so long as they acted in good faith and in a manner they reasonably believed to be in or not opposed to, the best interests of the corporation and with respect to any criminal action, they had no reasonable cause to believe their conduct was unlawful. Section145 of the DGCL also provides that the rights conferred thereby are not exclusive of any other right that a person may be entitled to under any bylaw, agreement, vote of stockholders or disinterested directors or otherwise, and permits a corporation to advance expenses to or on behalf of a person to be indemnified upon receipt of an undertaking to repay the amounts advanced if it is determined that the person is not entitled to indemnification. Section145 of the DGCL also empowers us to purchase and maintain insurance that protects our officers, directors, employees and agents against any liabilities incurred in connection with their service in such positions. Our Second Amended and Restated Bylaws include provisions that require us to indemnify our directors and executive officers to the fullest extent not prohibited by the DGCL, including circumstances in which indemnification is otherwise discretionary. We believe that these provisions are necessary to attract and retain qualified persons as directors and officers. We have entered into agreements to indemnify our directors, in addition to indemnification provided for in our bylaws. These agreements, among other things, will provide for indemnification of our directors for expenses, judgments, fines and settlement amounts incurred by any such person in any action or proceeding arising out of the person’s services as a director or at our request. We have an insurance policy covering our officers and directors with respect to certain liabilities, including liabilities arising out of the Securities Act or otherwise. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. See Exhibit Index, which is incorporated here by reference. Item 9.Undertakings. (a)The undersigned Company hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this Registration Statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of this Registration Statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this Registration Statement; (iii)To include any material information with respect to the plan of distribution not previously disclosed in this Registration Statement or any material change to such information in this Registration Statement; provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) above do not apply if the registration statement is on Form S-3, Form S-8, or Form F-3 and the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Company pursuant to Section 13 or Section 15(d) of the Securities Exchange Act of 1934 that are incorporated by reference in this Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b)The undersigned Company hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Company’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in this Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Company pursuant to the foregoing provisions, or otherwise, the Company has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Company of expenses incurred or paid by a director, officer or controlling person of the Company in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Company will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Act and will be governed by the final adjudication of such issue. (signatures on following page) SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Company certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Melbourne, State of Florida, on September 16, 2010. AUTHENTEC, INC. By: /s/Frederick R. Jorgenson Frederick R. Jorgenson Vice President, General Counsel and Secretary POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Frederick R. Jorgenson, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any or all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or any of the, or their or his substitutes, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Lawrence Ciaccia Lawrence Ciaccia Director and Chief Executive Officer (Principal Executive Officer) September 16, 2010 /s/ Philip Calamia Philip Calamia Chief Financial Officer (Principal Financial and Accounting Officer) September 16, 2010 /s/ William Washecka William Washecka Director, Chairman of the Board September 16, 2010 /s/ Gustav H. Koven III Gustav H. Koven III Director September 16, 2010 /s/ F. Scott Moody F. Scott Moody Director September 16, 2010 EXHIBIT INDEX TO REGISTRATION STATEMENT ON FORM S-8 Exhibit Number Description Amended and Restated Certificate of Incorporation of the Company (incorporated herein by reference to Exhibit 3.1 of the Company’s Current Report of Form 8-K filed February 18, 2010). Second Amended and Restated Bylaws of the Company (incorporated herein by reference to Exhibit 3.1 of the Company’s Quarterly Report on Form 10-Q filed November 5, 2009). Opinion of Counsel. Consent of Counsel (included in Exhibit 5.1). Consent of PricewaterhouseCoopers LLP. Power of Attorney (included on signature page). AuthenTec, Inc. 2010 Incentive Plan (incorporated herein by reference to Appendix B of the Company’s Definitive Proxy Statement filed on June 26, 2010).
